Citation Nr: 1525129	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for right knee limitation of extension due to degenerative joint disease (DJD) in excess of 20 percent.

2.  Entitlement to an increased disability rating for right knee limitation of flexion due to DJD in excess of 10 percent.

3.  Entitlement to an increased disability rating for left knee DJD in excess of 20 percent.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1956 to August 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the RO in St. Paul, Minnesota, which denied increased disability ratings in excess of 10 percent for DJD of the right and left knees.  This case was first before the Board in October 2013, where the Board found that a TDIU claim was raised according to Rice v. Shinseki, 22 Vet. App. 447 (2009), and then remanded all the issues on appeal to obtain outstanding private medical documentation and to schedule a VA knee examination.  After completing the necessary development, in a March 2014 rating decision, the RO granted an increased disability rating of 20 percent for each knee disability with an effective date of July 25, 2011, the date the Veteran's increased rating claim was received.  Further, entitlement to a TDIU was denied by the RO in the March 2014 supplemental statement of the case (SSOC).  In an April 2014 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the Veteran wished to continue his appeal and that he sought a rating in excess of 20 percent for each knee disability. 

After the appropriate development was conducted, the case was returned to the Board.  In a May 2014 decision, the Board granted a separate compensable rating of 10 percent for right knee limitation of flexion, denied an increased rating in excess of 20 percent for right knee limitation of extension, denied an increased rating in excess of 20 percent for left knee limitation of motion, and denied a TDIU.  Subsequently, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).     

In an April 2015 Order, the Court granted a Joint Motion for Remand (JMR), which remanded the issues on appeal for action consistent with the terms of the JMR.  Specifically, the parties agreed that the Board erred in not returning VA medical opinions which failed to adequately address the Veteran's flare-ups of knee pain for an addendum opinion, and for not adequately addressing certain favorable evidence.  In compliance with the Court's order, the Board now remands the issues on appeal to obtain the necessary VA medical examination and opinion.  This additional development is required in order to provide an adequate statement of reasons and bases in the analysis of the issues.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).
  
The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Knee Disability Ratings

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a VA knee examination to be adequate, the VA examiner must address any resultant loss in range of motion due to flare-ups in terms of degrees, or explain why it is not feasible to render such an opinion.  
See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacked sufficient detail necessary for a disability rating).

The Veteran received a VA knee examination for compensation purposes in August 2011.  The examination report reflects that the Veteran conveyed flare-ups of pain while walking and during other activities; however, the VA examiner failed to either address the degree of additional range-of-motion lost due to such flare-ups, or to offer an explanation as to why such an opinion was not feasible.  Further, the report from a subsequent January 2014 VA knee examination reflects that the Veteran did not advance having flare-ups that impacted the function of the knees.  As such, despite the report of flare-ups in the August 2011 VA examination report, the VA examiner at the January 2014 knee examination did not opine as to the degree of additional range-of-motion that would be lost due to flare-ups.  Per the parties' JMR, a remand is necessary for a new examination and opinion that adequately addresses additional loss of range of motion due the Veteran's knee symptom flare-ups.

TDIU

During the pendency of this appeal, in an October 2014 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD), and assigned a 70 percent disability rating effective December 13, 2013.  As such, the Veteran is now service connected for mental, hearing, and bilateral knee disabilities.  After reviewing all the evidence, both lay and medical, the Board finds that there is insufficient evidence to allow the Board to determine whether the service-connected disabilities are severe enough to warrant entitlement to a TDIU.  For these reasons, and considering the remand of the other issues on appeal for a new VA examination, the Board finds that a VA examination is warranted to help determine whether the Veteran's service-connected disabilities preclude him from performing substantially gainful employment.

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation that potentially could be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ should obtain any outstanding VA treatment (medical) records and request that the Veteran provide information as to any recent private treatment for the service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he provide information as to any recent private treatment for any service-connected disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the record any identified VA treatment records, not already of record, pertaining to the treatment of the service-connected disabilities.

3.  Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected left and right knee disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.   

In rendering the above opinion, even if the Veteran advances not having flare-ups at this time, the VA examiner should address the Veteran's report of flare-ups in the August 2011 VA knee examination report.  Specifically, the VA examiner should opine as to any resultant loss in range of motion due to flare-ups in terms of degrees at the time of the August 2011 VA knee examination, or explain why it is not feasible to render such an opinion.

In addition to range of motion testing, the examiner should indicate whether the Veteran has either instability or recurrent subluxation, and, if so, indicate whether such symptoms are best described as slight, moderate, or severe.  The examiner should indicate whether the Veteran has frequent episodes of locking, pain, or effusion in the joint.  The examiner should also indicate the effect the knee disabilities have on the Veteran's current level of occupational impairment.

4.  Then ask a VA Vocational Rehabilitation or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




